DETAILED ACTION
Remarks
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	This Office Action is responsive to the amendment filed on 01/06/2022.  Claims 1-5, 7-9 and 11-18, of which claims 1, 11 and 17 are independent, were pending in this application and have been considered below.

 	Applicant canceling claims 6, 10 and 19-20 is acknowledged. 

	Rejection of claims 6 and 20 and objection of claims 10 and 19 are rendered moot in view of their cancellation by the applicant’s amendment.

Response to Arguments
 	Applicant’s arguments filed 01/06/2022 (see Remarks, page 9) with respect to claims 1-5, 7-9 and 11-18 have been fully considered and are persuasive.  The rejection of claims has been withdrawn.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 11/22/2021 and 01/12/2022 have been considered and made of record by the examiner.

Allowable Subject Matter
 	Claims 1-5, 7-9 and 11-18 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject matter: 

The prior arts made of record, including Wolf et al. and Li fail to teach or suggest or 

 “wherein the processor is configured to be in sleep mode and is only switched to an active mode upon receiving the first command signal from the first sensor”, as recited in claims 1 and 11. The respective dependent claims 2-5, 7-9 and 12-16 are allowable for the same reason, correspondingly.

“wherein when the first sensor is in an always the second sensor switches from a sleep mode to an active mode upon receiving the second command signal”, as recited in claim 17. The respective dependent claim 18 is allowable for the same reason.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631